Citation Nr: 0736066	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right hip/leg 
orthopedic, musculoskeletal disorder to include as secondary 
to neuro-syphilis.

2.  Entitlement to service connection for left upper 
extremity orthopedic, musculoskeletal disorder to include as 
secondary to neuro-syphilis.

3.  Entitlement to service connection for left upper 
extremity neurological disorder manifested by numbness to 
include as secondary to neuro-syphilis.

4.  Entitlement to service connection for right upper 
extremity neurological disorder manifested by numbness to 
include as secondary to neuro-syphilis.

5.  Entitlement to a compensable evaluation for burn scars of 
the face, neck, and right wrist.  

6.  Entitlement to an effective date earlier than May 12, 
1993 for the grant of service connection for optic atrophy.

7.  Entitlement to an effective date earlier than May 12, 
1993 for the grant of service connection for bilateral 
hearing loss.  

8.  Entitlement to service connection for a lumbar spine 
disability to include as secondary to neuro-syphilis.

9.  Entitlement to service connection for a lower extremity 
ataxia disorder with weakness to include as secondary to 
neuro-syphilis.

10.  Entitlement to service connection for left hip/leg 
orthopedic, musculoskeletal disorder to include as secondary 
to neuro-syphilis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1963, 
and from August 1963 to August 1964.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2006, the veteran testified 
before the undersigned at a personal hearing.

The issues of entitlement to service connection for a lumbar 
spine disability to include as secondary to neuro-syphilis, 
entitlement to service connection for a lower extremity 
ataxia disorder with weakness to include as secondary to 
neuro-syphilis., and entitlement to service connection for 
left hip/leg orthopedic, musculoskeletal disorder to include 
as secondary to neuro-syphilis, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A timely substantive appeal was not received as to the 
issue of entitlement to service connection for right hip/leg 
orthopedic, musculoskeletal disorder to include as secondary 
to neuro-syphilis.

2.  A timely substantive appeal was not received as to the 
issue of entitlement to service connection for left upper 
extremity orthopedic, musculoskeletal disorder to include as 
secondary to neuro-syphilis.

3.  A timely substantive appeal was not received as to the 
issue of entitlement to service connection for left upper 
extremity neurological disorder manifested by numbness to 
include as secondary to neuro-syphilis.

4.  A timely substantive appeal was not received as to the 
issue of entitlement to service connection for right upper 
extremity neurological disorder manifested by numbness to 
include as secondary to neuro-syphilis.

5.  A timely substantive appeal was not received as to the 
issue of entitlement to a compensable evaluation for burn 
scars of the face, neck, and right wrist.  

6.  In a December 1995 rating decision, service connection 
was granted for optic atrophy due to neuro-syphilis effective 
May 12, 1993; the veteran did not appeal that decision.  

7.  In an April 1997 rating decision, service connection was 
granted for hearing loss due to neuro-syphilis effective May 
12, 1993; the veteran did not appeal that decision.  

8.  In an August 1998 rating decision, entitlement to an 
effective date prior to May 12, 1993 for service connection 
for optic atrophy and hearing loss due to neuro-syphilis was 
denied; thereafter, an appeal was not perfected.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for right 
hip/leg orthopedic, musculoskeletal disorder to include as 
secondary to neuro-syphilis is not in appellate status. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2007).

2.  The issue of entitlement to service connection for left 
upper extremity orthopedic, musculoskeletal disorder to 
include as secondary to neuro-syphilis is not in appellate 
status.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2007).

3.  The issue of entitlement to service connection for left 
upper extremity neurological disorder manifested by numbness 
to include as secondary to neuro-syphilis is not in appellate 
status.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2007).

4.  The issue of entitlement to service connection for right 
upper extremity neurological disorder manifested by numbness 
to include as secondary to neuro-syphilis is not in appellate 
status.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2007).

5.  The issue of a compensable evaluation for burn scars of 
the face, neck, and right wrist is not in appellate status.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
20.200, 20.202, 20.302(b) (2007).

6.  The December 1995 rating decision which granted service 
connection for optic atrophy due to neuro-syphilis and 
assigned an effective date of service connection of May 12, 
1993, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.1103 (2007).

7.  The August 1998 rating decision which denied an earlier 
effective date for the grant of service connection for optic 
atrophy due to neuro-syphilis, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2007).

8.  The legal criteria for an effective date earlier than May 
12, 1993, for the award of service connection for optic 
atrophy due to neuro-syphilis have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).

9.  The April 1997  rating decision which granted service 
connection hearing loss due to neuro-syphilis and assigned an 
effective date of service connection of May 12, 1993 is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. § 20.1103 (2007).

10.  The August 1998 rating decision which denied an earlier 
effective date for the grant of service connection for optic 
atrophy due to neuro-syphilis, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2007).

11.  The legal criteria for an effective date earlier than 
May 12, 1993, for the award of service connection for hearing 
loss due to neuro-syphilis have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for right hip/leg 
orthopedic, musculoskeletal disorder, left upper extremity 
orthopedic, musculoskeletal disorder, left upper extremity 
neurological disorder manifested by numbness, and right upper 
extremity neurological disorder manifested by numbness, all 
to include as secondary to neuro-syphilis; and entitlement to 
a compensable evaluation for burn scars of the face, neck, 
and right wrist.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b).

In a January 2003 rating decision, service connection was 
denied for entitlement to service connection for (1) right 
hip, leg, orthopedic, musculoskeletal disorder, (2) left 
upper extremity orthopedic, musculoskeletal disorder, (3) 
left upper extremity neurological disorder manifested by 
numbness, and (4) right upper extremity neurological disorder 
manifested by numbness, all to include as secondary to neuro-
syphilis.  In addition, entitlement to a compensable 
evaluation for burn scars of the face, neck, and right wrist, 
was denied.  This rating decision also denied other claims.  

In February 2003, a notice of disagreement was received.  In 
June 2004, a statement of the case was issued.  

In July 2004, a timely VA Form 9, the substantive appeal, was 
received.  However, the veteran specifically limited his 
appeal to other issues.  He identified the issues by number, 
as listed on the statement of the case, to which he was 
appealing.  The issues as listed herein were specifically 
excluded:

(1) entitlement to service connection for right hip, 
leg, orthopedic, musculoskeletal disorder, to include as 
secondary to neuro-syphilis
(2) entitlement to service connection for left upper 
extremity orthopedic, musculoskeletal disorder, to 
include as secondary to neuro-syphilis
(3) entitlement to service connection for left upper 
extremity neurological disorder manifested by numbness, 
to include as secondary to neuro-syphilis
(4) entitlement to service connection for right upper 
extremity neurological disorder manifested by numbness, 
to include as secondary to neuro-syphilis
(5) entitlement to a compensable evaluation for burn 
scars of the face, neck, and right wrist

In August 2006, the veteran testified at a Board hearing.  At 
that time, the veteran stated that he wanted to appeal those 
issues which he had previously excluded.  However, that 
hearing testimony, as transcribed, is not timely as a 
substantive appeal, as it is not dated within one year of the 
January 2003 rating decision or within 60 days of the 
statement of the case which was issued in June 2004.  
Sixty days from the June 2004 statement of the case was the 
later of those two dates.  The hearing testimony, as 
transcribed, was dated approximately two years later.  

In an April 2007 letter, the veteran was informed of the 
pertinent information regarding the deficiencies with regard 
to his substantive appeal and was given an opportunity to 
present argument and evidence as to the issue of whether a 
substantive appeal was received and/or timely received, and 
also the opportunity to request a hearing.  He was given 60 
days to reply.

In April 2007, the veteran initially indicated that he wanted 
a hearing regarding the adequacy and timeliness of an appeal 
as to the issues cited above.  However, in September 2007, he 
withdrew this hearing request.  There was no other 
correspondence received from the veteran.  

In light of the foregoing, the Board concludes that the 
issues of entitlement to service connection for (1) right 
hip, leg, orthopedic, musculoskeletal disorder, (2) left 
upper extremity orthopedic, musculoskeletal disorder, (3) 
left upper extremity neurological disorder manifested by 
numbness, and (4) right upper extremity neurological disorder 
manifested by numbness, all to include as secondary to neuro-
syphilis.  In addition, (5) entitlement to a compensable 
evaluation for burn scars of the face, neck, and right wrist, 
are not in appellate status for lack of a timely substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302 (b).


Earlier Effective Dates

In July 1965, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received.  The veteran indicated 
in that form that he was seeking service connection for 
residuals of burn injuries.  The veteran was scheduled for a 
VA examination in conjunction with his claim.  He failed to 
report for the examination, so his claim was administratively 
denied in September 1963.  

In February 1980, correspondence was received from the 
veteran in which he sought to reopen his claim for service 
connection for residuals of burn injuries.  In April 1980, 
the veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension.

In a May 1980 rating decision, service connection for burn 
scars of the face, neck, and right wrist was granted.  
Entitlement to service connection for impaired vision was 
denied.  Although the veteran was notified of this decision 
in May 1980, there was no notification regarding the 
veteran's claimed vision disability.  In a November 1980 
letter, the veteran was advised that his service-connected 
disabilities were not compensable and that pension was not 
warranted.  

In May 1982 correspondence, the veteran contacted VA to 
obtain medical records to see if he was eligible to receive 
benefits.  In an August 1982 rating decision, entitlement to 
pension and special monthly pension based on aid and 
attendance due to blindness was granted.  

In a January 1983 rating decision, service connection for eye 
disabilities was denied.  In February 1983, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  Thus, the veteran was informed of the denial of 
service connection for eye disabilities at that time.  

In March 1989, a new claim of service connection was 
received.  In pertinent part, the veteran mentioned eye and 
ear disabilities.  

In an April 1990 rating decision, service connection for 
blindness in both eyes due to optic atrophy and for bilateral 
hearing loss was denied.  In June 1990, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  

On May 12, 1993, correspondence was received in which the 
veteran sought to reopen the claims of service connection for 
optic atrophy and for bilateral hearing loss.  

In a June 1993 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claims of service connection for optic atrophy and for 
bilateral hearing loss.  The veteran appealed.  

In a December 1995 rating decision, service connection was 
granted for optic atrophy due to neuro-syphilis.  The 
assigned effective date was May 12, 1993, the date of the 
claim to reopen.  The veteran did not initiate an appeal as 
to that decision.  In an April 1997 rating decision, service 
connection was granted for hearing loss due to neuro-
syphilis.  The assigned effective date was May 12, 1993, the 
date of the claim to reopen.  The veteran did not initiate an 
appeal as to that decision.  Since the veteran did not 
initiate an appeal as to either the December 1995 or the 
April 1997 rating decisions, those decisions are final to 
include as to the matter of the assigned effective dates.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

On February 27, 1998, correspondence was received in which 
the veteran sought an earlier effective date of service 
connection for optic atrophy and hearing loss on the basis 
that his neuro-syphilis had been misdiagnosed by VA; thus the 
date of service connection should be retroactive to the 
original date of claim.  The February 1998 correspondence was 
accepted by the RO as a claim for an earlier effective date.

In an April 1998 rating decision, the RO denied an effective 
date earlier than May 12, 1993 for the grant of service 
connection for optic atrophy and hearing loss due to neuro-
syphilis.  Thereafter, a notice of disagreement was received 
and a statement of the case was issued.  However, the veteran 
did not perfect his appeal via submission of a substantive 
appeal.  Thus, the August 1998 rating decision which denied 
an earlier effective date for the grant of service connection 
for optic atrophy and hearing loss due to neuro-syphilis, is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Board notes that even if the February 1998 correspondence 
was accepted as a notice of disagreement to the April 1997 
rating decision which assigned the effective date of service 
connection of May 12, 1993 for hearing loss, the veteran, as 
noted, did not perfect an appeal after the statement of the 
case was issued on the effective date issue.  Therefore, 
while the RO accepted the February 1998 correspondence as a 
new claim, whether it was considered as a new claim or the 
initiation of an appeal, the end result is the same as the 
veteran did not perfect an appeal.  

Currently, the veteran again contends that an earlier 
effective date for service connection for optic atrophy and 
hearing loss due to neuro-syphilis should be granted since he 
was misdiagnosed by VA many years earlier.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that a claimant can attempt to overcome the finality of a 
decision which assigns an effective date in one of two ways, 
by a request for revision of those regional office decisions 
based on clear and unmistakable error (CUE), or by a claim to 
reopen based upon new and material evidence.  See Cook v. 
Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see 
also 38 U.S.C. § 5109A(a) ("A decision by the Secretary . . . 
is subject to revision on the grounds of clear and 
unmistakable error.  If evidence establishes the error, the 
prior decision shall be reversed or revised."); 38 U.S.C. § 
5108 ("If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C.A. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004). 

The claimant in this case seeks an effective date prior to 
the date of the claim to reopen, May 12, 1993.  The claimant 
does not argue that the request for an earlier effective date 
for service connection for optic atrophy or hearing loss 
should be construed as a motion to revise based on CUE.  
Thus, the only remaining possibility in this case is that the 
claims can be adjudicated as some form of freestanding claims 
for earlier effective dates even though there are final 
decisions of record.  

Specifically, as noted, in a final December 1995 rating 
decision, service connection was granted for optic atrophy 
due to neuro-syphilis effective May 12, 1993.  Further, in a 
final April 1997 rating decision, service connection was 
granted for hearing loss due to neuro-syphilis effective May 
12, 1993.  Moreover, in an August 1998 rating decision, 
entitlement to an effective date prior to May 12, 1993 for 
service connection for optic atrophy and hearing loss due to 
neuro-syphilis was denied.  Thereafter, an appeal was not 
perfected since a substantive appeal was not received.  The 
August 1998 rating decision which denied an earlier effective 
date for the grant of service connection optic atrophy and 
hearing loss due to neuro-syphilis, is also final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the veteran did not appeal the rating decisions which 
assigned the effective date of May 12, 1993 for service 
connection for optic atrophy and hearing loss, respectively, 
those rating decision remained unappealed to the Board and 
became final.  Further, as noted, the later August 1998 
rating decision, denied an earlier effective date.  The 
veteran contends that earlier effective dates may be 
assigned.  However, such a possibility vitiates the rule of 
finality.  See Leonard and Cook, both supra.  The veteran has 
in essence brought freestanding claims for earlier effective 
dates of service connection for optic atrophy and hearing 
loss, many years after the rating decisions which assigned 
the service connection effective dates became final, and also 
after the rating decision which denied earlier effective 
dates.  Accordingly, to the extent that the veteran has 
improperly raised a freestanding "claims for an earlier 
effective date" in an attempt to overcome the finality of the 
prior final decisions, the appeals cannot prevail.  

While the Board acknowledges the veteran's contentions, the 
Rudd case prohibits granting earlier effective dates for 
service connection where the claim does not flow from the 
rating decision which granted service connection.  To the 
extent that a "freestanding claim" was considered in August 
1998 (as the RO considered the February 1998 correspondence 
as a new claim), this date preceded the Rudd case.


Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The Court has held that the 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The effective date issues on appeal cannot be granted in 
light of the directives of the Rudd case absent CUE, which 
has not been alleged.  As such, no further action is required 
pursuant to the VCAA.  





ORDER

Service connection for right hip/leg orthopedic, 
musculoskeletal disorder to include as secondary to neuro-
syphilis is dismissed.

Service connection for left upper extremity orthopedic, 
musculoskeletal disorder to include as secondary to neuro-
syphilis is dismissed.

Service connection for left upper extremity neurological 
disorder manifested by numbness to include as secondary to 
neuro-syphilis is dismissed.

Service connection for right upper extremity neurological 
disorder manifested by numbness to include as secondary to 
neuro-syphilis is dismissed.

Entitlement to a compensable evaluation for burn scars of the 
face, neck, and right wrist is dismissed.  

Entitlement to an effective date earlier than May 12, 1993 
for the grant of service connection for optic atrophy is 
denied.

 Entitlement to an effective date earlier than May 12, 1993 
for the grant of service connection for bilateral hearing 
loss is denied.


REMAND

The veteran asserts that service connection is warranted for 
a lumbar spine disability, a lower extremity ataxia disorder 
with weakness, and a left hip, leg, orthopedic, 
musculoskeletal disorder, all to include as secondary to 
neuro-syphilis.  

In December 2002, the veteran was afforded a VA examination.  
The examiner noted that the veteran had chronic residuals of 
luetic disease.  The veteran complained of additional 
complaints with regard to leg symptoms.  The examiner 
indicated that the veteran had lumbosacral disc disease as 
shown on magnetic resonance imaging (MRI) as well as a left 
femoral fracture.  In addition, the veteran had diabetes 
mellitus with a propensity for development of peripheral 
neuropathy.  It was likely that these were factors regarding 
lower extremity pain.  The examiner opined that it was 
possible, but not as likely as other factors, that current 
leg symptoms were related to chronic luetic disease.  As this 
opinion only presented possibilities, it was speculative in 
nature.  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

At his personal hearing, the veteran and his representative 
made contentions that his neuro-syphilis had progressed, as 
it is a progressive disease, and resulted in the claimed 
disorders.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court noted that the 
third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 
410, at 418 (2006).

In light of the speculative opinion as well as the veteran's 
testimony to include his statements that he is willing to 
report for a VA examination, the Board finds that he should 
be afforded a VA examination in order to determine if his 
claimed disabilities are related to neuro-syphilis or 
otherwise to service.  

The veteran and his representative also stated that the 
veteran had been regularly receiving treatment from the 
Huntington VA Medical Center as well as from Dr. Oretta.  
When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the 
Huntington VA Medical Center.

3.  Obtain and associate with the claims 
file copies of all clinical records of 
the veteran, which are not already in the 
claims file, from Dr. Oretta.

4.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current lumbar spine, 
left lower extremity ataxia and weakness, 
and left hip/leg orthopedic, 
musculoskeletal disorder are proximately 
due to, or the result of, the service-
connected neuro-syphilis.  The examiner 
should also opine as to the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current lumbar spine, 
left lower extremity ataxia and weakness, 
and left hip, leg, orthopedic, 
musculoskeletal disorders, are 
permanently aggravated by the veteran's 
service-connected neuro-syphilis.  

The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  

The examiner should also consider if any 
current lumbar spine, left lower 
extremity ataxia and weakness, and left 
hip, leg, orthopedic, musculoskeletal 
disorders are less likely than not; at 
least as likely as not; or more likely 
than not otherwise related to service.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


